Beasley, Judge.
The decision of the Court of Appeals in Case No. A90A1668 having been reversed by the Supreme Court, Gillis v. Goodgame, 262 Ga. 117 (414 SE2d 197) (1992), the decision in Gillis v. Goodgame, 199 Ga. App. 413 (404 SE2d 815) (1991), is hereby vacated insofar as it relates to Case No. A90A1668 and the judgment of the Supreme Court is made the judgment of this Court. That part of the Court of Appeals decision relating to Case No. A90A1669 is affirmed.

Judgment reversed in Case No. A90A1668 and affirmed in Case No. A90A1669.


Sognier, C. J., McMurray, P. J., Birdsong, P. J., Carley, P. J., Pope, Cooper, Andrews and Johnson, JJ., concur.